Citation Nr: 0736609	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to an initial compensable evaluation for scar 
of the left foot, status post bunionectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1987 to February 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the veteran's claim was later transferred 
to the Montgomery, Alabama RO.

The veteran was afforded a Board hearing in August 2007.  At 
the hearing, the veteran submitted additional evidence and 
waived initial RO consideration of the evidence. See 38 
C.F.R. § 20.1304(c) (2007). 

Also, at the hearing the veteran appeared to be raising a 
claim for an increased evaluation for her service-connected 
residuals of a left foot bunionectomy.  This issue is 
referred to the RO for clarification and any necessary 
action. 

The issue of an initial compensable evaluation for scar of 
the left foot, status post bunionectomy, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is reasonably shown 
to have had its origins during active service.

2.  The veteran's right hip disorder is reasonably shown to 
have had its origins during active service. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  A right hip disorder was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for a low back disorder 
and a right thigh disorder.  Therefore, no further 
development is needed with respect to these claims.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The veteran contends that she injured her low back and right 
hip during service and that she continues to suffer from 
these disorders. 

The veteran's service medical records show that in October 
1988, the veteran complained of low back pain on lifting 
heavy objects.  Spine examination revealed a full range of 
motion with increased pain at the sciatic notch.  There was 
pain on straight leg raising bilaterally.  The veteran was 
diagnosed as having lower back strain.  In a subsequent 
October 1988 treatment record, the veteran complained again 
of lumbar back pain with heavy lifting.  There was full range 
of motion but slight pain on flexion.  She was diagnosed with 
lumbar strain.  In January 1990, the veteran complained of 
left-sided low back pain secondary to heavy lifting the 
previous day.  Examination revealed left paralumbar muscle 
spasm and the veteran was diagnosed with low back strain.  

The service medical records also show that in September 1989, 
the veteran complained of right hip pain for three days.  
Examination revealed pain in hip extension and tenderness 
over the rectus.  X-rays were negative.  The veteran was 
diagnosed as having rectus femoris strain.  She was admitted 
to the hospital for elevation and physical therapy.  It was 
noted on the admission report that the veteran worked in 
carpentry and had been lifting boxes of ceiling tile one week 
previously   It was also noted that the pain was so severe 
that she could barely walk.  Examination revealed tenderness 
over the proximal thigh and adductor muscle origin.  She was 
diagnosed as having rectus primary sprain.  

In a December 2002 VA outpatient treatment record, the 
veteran complained of shooting pain from her lumbar spine.  
She was diagnosed as having chronic low back pain.

On VA examination in April 2003, the veteran reported that 
she injured her right hip with torn ligaments in 1989 while 
unloading cement tile and was in the hospital for nine days.  
She stated that she also injured her lumbar spine in service.  
X-rays of the lumbar spine suggested minimal degenerative 
change.  X-rays of the hip were normal.  The veteran was 
diagnosed as having degenerative joint disease of the lumbar 
spine with minimal anterior spurring with moderate functional 
range of motion loss due to pain and moderate functional 
range of motion loss in the right hip due to pain.  The 
examiner opined that the lumbar spine and right hip were as 
likely as not caused by the in-service trauma problems.   

The veteran testified before the RO in August 2004 and before 
the Board in August 2007 that she injured her lumbar spine 
and right hip during service.  Written statements from the 
veteran's mother and sister were received at the August 2007 
hearing and attest to the veteran's complaints of right hip 
pain.

The preponderance of the evidence supports the veteran's 
claims of service connection for a lumbar spine disorder and 
a right hip disorder.  The evidence shows that the veteran 
has a current lumbar spine disorder and a right hip disorder.  
The veteran's service medical records show that the veteran 
was seen on several occasions for treatment of low back and 
right hip problems.  Moreover, the VA examiner opined that 
the veteran's lumbar spine and right hip disorders were 
proximately due to service.  

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether a 
lumbar spine disorder and a right hip disorder had its 
origins during service.  After resolving all reasonable doubt 
in favor of the veteran, and for the foregoing reasons, the 
Board finds that service connection for the claimed disorders 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a lumbar spine disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a right hip disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The remaining issue on appeal is entitlement to an initial 
compensable evaluation for scar of the left foot, status post 
bunionectomy.

At the August 2007 hearing, the veteran's representative 
stated that the veteran was  currently receiving Social 
Security Administration (SSA) disability benefits.  VA has a 
duty to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, action should be taken to contact the 
SSA and obtain and associate with the claims file copies of 
the veteran's records regarding SSA disability benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.
2.  Then, review the evidentiary record 
and readjudicate the veteran's claim for 
entitlement to an initial compensable 
evaluation for left foot scar, status post 
bunionectomy.  If the benefit sought is 
not granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


